Campbell, C. J.
In this case Morris recovered in ejectment an undivided half of the premises sued for, but the defendant McKay, who claimed to have been in possession and made improvements under a tax title, was- allowed-to recover judgment for one-half of the value of the improvements under the statute of 1875, amending Comp. L., §§ 6252, 6258.
As we have already held this statute inoperative so far as tenants in common are concerned, we need not consider the questions presented by counsel. Sands v. Davis, ante p. 17.
So much of the judgment ■ as makes allowances for improvements must be reversed, with costs, and the record remanded to the circuit for further proceedings under the statute.
The other Justices concurred.